McKENNAN, Circuit Judge.
It is no part of my present purpose to notice any other than the main question in this case. It is sufficient for me to say, as to several other questions discussed by counsel at the argument, that, in my opinion, the court has power to grant the preliminary relief prayed for, and that the alleged impending injury to the interests of the complainants is of such a character as to entitle them to invoke the intervention of the court. The Junction Railroad Company is a corporation created by a special act of the Pennsylvania legislature, dated May 30, 1860, whereby it was authorized to “construct a railroad commencing at a point upon the Philadelphia and Reading Railroad, at or near the bridge of said company, near Peter’s Island in the river Schuylkill; thence by the best route to a point upon the line of the Pennsylvania Railroad, within one mile east of George’s Run, at the village of Hestonville; thence by the line of the Pennsylvania Railroad, by the most direct and practicable route, to a point upon the line of the Philadelphia, Wilmington and Baltimore Railroad.” By a supplement to this charter, passed in 1861, the Junction Railroad Company was authorized to “make a complete line of railway from a point on the Philadelphia and Reading Railroad, at or near the bridge at Peter’s Island, to a point on the Philadelphia, Wilmington and Baltimore Railroad, at or near Gray’s Ferry bridge, by the most convenient and practicable route.” By further legislation the company was authorized to borrow $500,000 upon mortgage of its property and franchises, and upon this security a loan of that amount was negotiated upon the authorized guaranty of it by the three companies named. The stock of the company was taken and is now held by the Pennsylvania Railroad Company, the Philadelphia and Reading Railroad Company, and the Philadelphia, Wilmington and Baltimore Railroad Company, except a few shares which were held by individuals. At the organization of the company in 1861, the president of the Pennsylvania Railroad Company was elected its president, and occupied that position until 1867, during which time the whole line of its road was located definitely between its prescribed termini; under his direction a large sum, to wit, about $S70,000, was expended in its construction, and the whole of the road, except that part between Market and Thirty-Fifth streets, was completed by it. This intervening part was constructed by the Pennsylvania Railroad Company, and was held by the supreme court of Pennsylvania to be the property of that company, and this decision must be regarded as conclusive, so far as the legal ownership of that link is concerned. But in view of the admission that the Junction *1182Railroad may have rights touching the use of the section of* road referred to, the decree was entered without prejudice to such rights, or to the assertion of them in an appropriate proceeding.
Various other facts are alleged in the bills of complaint, and are verified by the accompanying affidavits, which, all together, constitute a “strange, eventful” history of the construction of the road. Enough of them have been here stated to indicate the vital object, and the essential importance to the public, of the construction of the road. The Pennsylvania, the Philadelphia and Reading, and the Philadelphia, Wilmington and Baltimore Railroads terminate at Philadelphia. They were unconnected with each other, and •so the immense traffic requiring transfer from the one to the other, was necessarily conducted with great expense, inconvenience, and embarrassment. These difficulties could be almost entirely avoided by the construction of a continuous line only about four miles long, from Gray’s Perry to Peter’s Island, and accordingly the Junction road was projected and made. A broken line with a gap in the middle of it would not answer the purpose; its continuity was absolutely essential to effectuate the object of its creation, as well as to meet the just expectation of its stockholders and the public. So, in the annual report of the Pennsylvania Railroad Company, Peb. 3, 18G2, it is said: The Philadelphia, Wilmington and Baltimore Railroad Company, the Philadelphia and Reading Railroad Company, and the Pennsylvania Railroad Company have organized the Junction Railroad Company, under a charter procured from the legislature of T860, and amended at the last session. The object of this line is to connect these three railroads by a continuous line along the west bank of the Schuylkill river, from the Reading Railroad, near Peter’s Island bridge, to the Philadelphia, Wilmington and Baltimore Railroad, at Gray’s Perry, intersecting the Pennsylvania Railroad, near the wire bridge, at Fairmount, so that an interchange of freight between these lines may be effected without passing through the populous portions of the city. In apparent accordance with this declaration were all the acts and declarations of the Pennsylvania Railroad Company during the progress of construction until the controversy arose as to the ownership of the middle section, and they may, therefore, be fairly regarded as, in a great measure, inducing the expenditure of the large sum laid out by the Junction Railroad on its line. Any other hypothesis must assume that the Junction Railroad Company was willing to imperil the chief object of the enterprise and the value of its investment, by making itself entirely dependent upon the arbitrary will of the owner of the middle section for the profitable use and enjoyment of the two other ■sections of the line.
Ought the Pennsylvania Railroad Company then to be permitted so to control the' section of the road of which it is the proprietor, as to exclude the Junction Railroad Company from participation in its use as part of a continuous line? I think not It must be treated, in equity, as having agreed to such reasonable use of the section owned by it, as is necessary to effectuate the common object of those who furnished the means of constructing the Junction Railroad as a continuous line; and, to that extent, to a modification of its proprietary rights. It would certainly be unwarrantable in the Junction Company to exclude the Pennsylvania Railroad Company from the beneficial use of the northern and southern sections of the Junction road, either by denying it altogether or by imposing burdensome restrictions up on it. Why ought not a like measure or justice be meted out to the other interests associated with the Pennsylvania Company in reference to the middle section of the Junction road, when it induced these interests to make large expenditures of money and incur large liabilities upon the faith that this middle section should constitute an indispensable constituent of a joint enterprise? There is no just ground for any discrimination. While I am of opinion that the Junction Railroad Company may have the right to employ its own motive power over the whole line between its termini, yet I think, the operations of the road should be conducted with as little friction as possible, and without any avoidable abridgment of the proprietary rights of the Pennsylvania Railroad Company. The injunction granted, therefore, will not restrain that company from operating its own portion of the line with its own motive power.
The following decree was entered:
(1) And now it is ordered and decreed that an injunction be granted until further order of this court, enjoining and restraining the said Junction Railroad Company, its officers, servants and agents, from declining or refusing or in any manner failing to perform the duties required of them by the charter of said company, and especially from declining or refusing to furnish -motive power, haul, receive, ship or transport over its road freights or passengers arriving in cars by the Philadelphia, Wilmington and Baltimore Railroad destined for the Philadelphia and Reading Railroad or its connections, or from declining or refusing to furnish motive power, haul, receive, ship or transport freight or passengers arriving in ears by the Philadelphia and Reading Railroad, destined for the Philadelphia, Wilmington and Baltimore Railroad or its connections.
(2) That the said Pennsylvania Railroad Company, its officers, agents, and servants, be enjoined and restrained from interfering with or in any manner hindering the said *1183Junction Railroad Company from performing its said corporate duties and transporting freight and passengers as aforesaid.
(3) This injunction shall not be taken to restrain the Pennsylvania Railroad Company from furnishing exclusively the motive power to transport the cars aforesaid over and upon that portion of the Junction line which is situated between the north side of Market and Thirty-Fifth streets in the city of Philadelphia.